DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
With regards to claims 1 and 6, applicant recites   an outer surface in line 1 of each claim.  Examiner is unclear what is considered the outer surface and how the outer shell 11, graphene layer 12 and outer copper layer 13 are sufficiently close to the outer surface.  Reference to an outer surface is only made in the claims.  
   In light of the above 35 USC 112 rejection, the claims are rejected as best understood by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al US Patent 10,109,904.
  	Lee et al discloses a coaxial transmission line comprising an inner electrical conductor 12, an inner dielectric material 20 surrounding said inner electrical conductor, a resistive layer 18 on said inner dielectric material 20 and an outer electrical conductor 14 placed on said resistive layer.   The method steps to the above apparatus are inherent (per claims 1 and 6) 


  	The electrically thin resistive layer 18 illustratively includes at least one of TaN, WSiN, resistively-loaded polyimide, graphite, graphene, transition metal dichalcogenide (TMDC), nichrome (NiCr), nickel phosphorus (NiP), indium oxide, and tin oxide. (Column 6; lines 4-10)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Patent 10,109,904 in view of Cao et al  CN 205946210 U.  
  	The above 35USC 102 rejection discusses the Lee et al reference.
  	Thus, Lee et al is shown to teach all the limitation of the claim with the exception of the inner core being a copper nickel silicon alloy.  
Cao et al state that the central conductor layer 1 is copper nickel alloy, or copper-chromium alloy, copper nickel alloy or copper-chromium alloy added with trace in the silicon element.   

The motivation for this modification would have been to the substitution of equivalent conducting materials
  Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US Patent 10,109,904 in view of Kempa et al US Patent 7,754,964.  
  	The above 35USC 102 rejection discusses the Lee et al reference.
  	Thus, Lee et al is shown to teach all the limitation of the claim with the exception of the inner core being stainless steel.  
Kempa et al discloses an internal conductor 120 which may be a metallic core. Examples of metals for the internal conductor include but are not limited to, carbon fiber; carbon nanotube; pure transition metals such as nickel (Ni), aluminum (Al), or chromium (Cr); metal alloys, e.g. stainless steel (Fe/C/Cr/Ni) or aluminum alloys (Al/Mn/Zn); and metallic polymers.  (Column 7; lines 25-30) 
  One of ordinary skill in the art would have found it obvious to compose the inner electrical conductor of Lee et al of stainless steel as taught by Kempa et al. 
  The motivation for this modification would have been to the substitution of equivalent conducting materials.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 27, 2021
/K.E.G/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843